DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the descriptions of Figs. 5A to 5E and 6A to 6F are incorrect.  See MPEP 608.01(f)
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an expanding and contracting functional portion for radially expanding and contracting the mesh member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “The catheter according to claim 1, further comprising: a second film member” in lines 1- 2.  However, there is no introduction of a first film member in claim 1 or in claim 5.  As such, it is unclear whether applicant intended to introduce - - a recites “a second film member.”  Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 5.
Claim 9 recites, “The catheter according to claim 2, further comprising: a second film member” in lines 1- 2.  However, there is no introduction of a first film member in claim 1 or claim 2.  As such, it is unclear whether applicant intended to introduce - - a film member- - or whether applicant intended to have claim 9 depend off of claim 8, which introduces a first film member.  For the purposes of examination, claim 9 is interpreted as being dependent off of claim 8.
Claim 12 recites, “The catheter according to claim 3, further comprising: a second film member” in lines 1- 2.  However, there is no introduction of a first film member in claim 1 or claim 3.  As such, it is unclear whether applicant intended to introduce - - a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenker et al. (US Pub. No. 2015/0359549 A1).
Regarding claim 1, Lenker discloses a catheter (100) (Figs. 13A- 16B) comprising: 
a hollow shaft (102) (Figs.13A- 13B, 15A- 16B); 
a mesh member (110) (Figs. 13A- 16B) joined to a distal end side of the hollow shaft (102) and capable of radially expanding and contracting (Ps. [0182], [0190] - - mesh member (110) shown in expanded configuration in Fig. 13A and in its contracted configuration in Fig. 13B); 
an expanding and contracting functional portion (124) (Figs. 13B, 14B- 15B, 16A- 16B) for radially expanding and contracting the mesh member (110) (Ps. [0190], [0199] - -when guidewire 124 is pushed distally, the mesh member (110) stretches longitudinally and contracts radially, when guidewire 124 is pulled proximally, mesh member (110) reaches maximum expansion; guidewire 124 is interpreted as structurally and functionally equivalent to applicant’s expanding and contracting function portion under 35 U.S.C. § 112(f) because similarly to applicant, the guidewire 124 is a core wire that expands and contracts the mesh member (110) (See applicant’s Specification at P. [0012])); 
a distal-end fixed member (112) (Figs. 13A- 14B) joined to a distal end side of the mesh member (110) (Ps. [0182]- [0183] - - mesh member has distal bond (112) as shown in Fig. 14A); and 
a connector (120, 104) (Fig. 13A) joined to a proximal end side of the hollow shaft (102) and having a connector lumen (130) (Ps. [0182]- [0183] - - hollow shaft (102) connected to hub 104 having connector (120) and connector lumen (130)), the connector (120, 104) being configured to attach to an aspirator such that the aspirator is in communication with the connector lumen (130)(Ps. [0250], [0309], [0331] - - vacuum or suction can be applied to the connector lumen (130) to provide aspiration effects to facilitate withdrawal of the obstruction in the lumen; it is noted that an aspirator has not been positively recited and it is further noted that “the connector being configured to attach to an aspirator such that the aspirator is in communication with the connector lumen” is functional language and the Lenker device is capable of such intended use, particularly given that features in other embodiments are interchangeable, e.g., Figs. 1-2 has aspiration port 22 and aspiration lumen 38).
Regarding claim 2, Lenker further discloses wherein the catheter is configured so that when the aspirator is attached to the connector (120, 104) and activated, a target matter captured in an inner side of the mesh member (110) is directed toward the aspirator through the inside of the hollow shaft (102) by negative pressure applied in the inside of the hollow shaft by the aspirator via the connector lumen (130) (Ps. [0250], [0309], [0331] - - vacuum or suction can be applied to the connector lumen (130) to provide aspiration effects to facilitate withdrawal of the obstruction in the lumen; it is noted that an aspirator has not been positively recited and it is further noted that “when the aspirator is attached to the connector and activated, a target matter captured in an inner side of the mesh member is directed toward the aspirator through the inside of the hollow shaft by negative pressure applied in the inside of the hollow shaft by the aspirator via the connector lumen” is functional language and the Lenker device is capable of such intended use, particularly given that features in other embodiments are interchangeable, e.g., Figs. 1-2 has aspiration port 22 and aspiration lumen 38).
Regarding claim 3, Lenker further discloses wherein: 
the expanding and contracting functional portion (124) comprises a core wire having a distal end portion joined to the distal-end fixed member (112) (P. [0199] - - because of the friction coupling between the core wire (124) and constriction 108 of shaft 116, which is attached to distal-end fixed member (112), core wire (124) is considered joined to the distal-end fixed member (112) via shaft 116), the core wire (124) extending and passing through the insides of the mesh member (110) and the hollow shaft (102), and 
the catheter (100) is configured so that: 
when the core wire (124) is pulled in a proximal direction along a longitudinal axis of the catheter (102), the mesh member (110) radially expands due to compression of the mesh member (110) along the longitudinal axis by the distal-end fixed member (112) and the hollow shaft (102) (P. [0199] - - instead of removing core wire (124) to allow self-expansion alone, pulling the core wire (124) in a proximal direction causes additional radial expansion of mesh member (110) to reach its maximum diameter by further contracting the mesh member (110) between the distal-end fixed member (112) and the hollow shaft (102)), and 
when the core wire (124) is pushed in a distal direction along the longitudinal axis of the catheter (100), the mesh member (110) radially contracts due to extension of the mesh member (110) along the longitudinal axis by the distal-end fixed member (112) and the hollow shaft (102) (P. [0190] - - pushing core wire (124) causes mesh member (110) to stretch longitudinally to its minimum radial dimension).
Regarding claim 4, Lenker further discloses further comprising: a first film member (1304, 1308) (Figs. 25A, 25B) having a film-like shape and covering at least a portion of a proximal end side of the mesh member (Ps. [0331], [0228], [0230] - - expandable member 1304, which is made of a membrane either porous or impermeable to liquids can provide partial coverage can range from 20% to 75%; alternatively, exterior mesh cover 1308 is disposed over only the proximal ½ of the expandable region 1302; it is noted that film feature(s) are feature equally applicable to the catheter (100) embodiment).
Regarding claim 5 in view of the rejection under 35 U.S.C. § 112(b), Lenker further discloses further comprising: a film member (1304, 1306) (Figs. 25A, 25B) having a film-like shape and covering at least a portion of the distal end side of the mesh member (Ps. [0331], [0228], [0230] - - expandable member 1304, which is made of a membrane either porous or impermeable to liquids can provide partial coverage can range from 20% to 75%; alternatively, interior mesh cover 1306 is disposed under only the distal ½ of the expandable region; it is noted that film feature(s) are equally applicable to the catheter (100) embodiment).
Regarding claim 6, Lenker further discloses further comprising: 
an inner hollow shaft (116) (Figs. 13A- 16B) having a distal end portion joined to the distal-end fixed member (112) and forming a guide-wire lumen (106) in the inside of the mesh member (110) (See Fig. 14B) (Ps. [0182]- [0183] - - mesh member (110) is affixed to distal shaft 116 by the distal-end fixed member (112)).
Regarding claim 7, Lenker further discloses wherein: 
the expanding and contracting functional portion (124) comprises a core wire having a distal end portion joined to the distal-end fixed member (112) (P. [0199] - - because of the friction coupling between the core wire (124) and constriction 108 of shaft 116, which is attached to distal-end fixed member (112), core wire (124) is considered joined to the distal-end fixed member (112) via shaft 116), the core wire (124) extending and passing through the insides of the mesh member (110) and the hollow shaft (102), and 
the catheter (100) is configured so that: 
when the core wire (124) is pulled in a proximal direction along a longitudinal axis of the catheter (102), the mesh member (110) radially expands due to compression of the mesh member (110) along the longitudinal axis by the distal-end fixed member (112) and the hollow shaft (102) (P. [0199] - - instead of removing core wire (124) to allow self-expansion alone, pulling the core wire (124) in a proximal direction causes additional radial expansion of mesh member (110) to reach its maximum diameter by further contracting the mesh member (110) between the distal-end fixed member (112) and the hollow shaft (102)), and 
when the core wire (124) is pushed in a distal direction along the longitudinal axis of the catheter (100), the mesh member (110) radially contracts due to extension of the mesh member (110) along the longitudinal axis by the distal-end fixed member (112) and the hollow shaft (102) (P. [0190] - - pushing core wire (124) causes mesh member (110) to stretch longitudinally to its minimum radial dimension).
Regarding claim 8, Lenker further discloses further comprising: a first film member (1304, 1308) (Figs. 25A, 25B) having a film-like shape and covering at least a portion of a proximal end side of the mesh member (Ps. [0331], [0228], [0230] - - expandable member 1304, which is made of a membrane either porous or impermeable to liquids can provide partial coverage can range from 20% to 75%; alternatively, exterior mesh cover 1308 is disposed over only the proximal ½ of the expandable region 1302; it is noted that film feature(s) are equally applicable to the catheter (100) embodiment).
Regarding claim 9 in view of the rejection under 35 U.S.C. § 112(b), Lenker discloses the apparatus of claim 8, Lenker further discloses further comprising: a second film member (1304, 1306) (Figs. 25A, 25B) having a film-like shape and covering at least a portion of the distal end side of the mesh member (Ps. [0331], [0228], [0230] - - expandable member 1304, which is made of a membrane either porous or impermeable to liquids can provide partial coverage can range from 20% to 75%; alternatively, interior mesh cover 1306 is disposed under only the distal ½ of the expandable region; it is noted that film feature(s) are equally applicable to the catheter (100) embodiment).
Regarding claim 10, Lenker further discloses further comprising: 
an inner hollow shaft (116) (Figs. 13A- 16B) having a distal end portion joined to the distal-end fixed member (112) and forming a guide-wire lumen (106) in the inside of the mesh member (110) (See Fig. 14B) (Ps. [0182]- [0183] - - mesh member (110) is affixed to distal shaft 116 by the distal-end fixed member (112)).
Regarding claim 11, Lenker further discloses further comprising: a first film member (1304, 1308) (Figs. 25A, 25B) having a film-like shape and covering at least a portion of a proximal end side of the mesh member (Ps. [0331], [0228], [0230] - - expandable member 1304, which is made of a membrane either porous or impermeable to liquids can provide partial coverage can range from 20% to 75%; alternatively, exterior mesh cover 1308 is disposed over only the proximal ½ of the expandable region 1302; it is noted that film feature(s) are equally applicable to the catheter (100) embodiment).
Regarding claim 12 in view of the rejection under 35 U.S.C. § 112(b), Lenker discloses the apparatus of claim 11, Lenker further discloses further comprising: a second film member (1304, 1306) (Figs. 25A, 25B) having a film-like shape and covering at least a portion of the distal end side of the mesh member (Ps. [0331], [0230] - - interior mesh cover 1306 is disposed under only the distal ½ of the expandable region; it is noted that film feature(s) are equally applicable to the catheter (100) embodiment).
Regarding claim 13, Lenker further discloses further comprising: 
an inner hollow shaft (116) (Figs. 13A- 16B) having a distal end portion joined to the distal-end fixed member (112) and forming a guide-wire lumen (106) in the inside of the mesh member (110) (See Fig. 14B) (Ps. [0182]- [0183] - - mesh member (110) is affixed to distal shaft 116 by the distal-end fixed member (112)).
Regarding claim 14 Lenker further discloses further comprising: a second film member (1304, 1306) (Figs. 25A, 25B) having a film-like shape and covering at least a portion of the distal end side of the mesh member (Ps. [0331], [0228], [0230] - - expandable member 1304, which is made of a membrane either porous or impermeable to liquids can provide partial coverage can range from 20% to 75%; alternatively, interior mesh cover 1306 is disposed under only the distal ½ of the expandable region; it is noted that film feature(s) are equally applicable to the catheter (100) embodiment).
Regarding claim 15, Lenker further discloses further comprising: 
an inner hollow shaft (116) (Figs. 13A- 16B) having a distal end portion joined to the distal-end fixed member (112) and forming a guide-wire lumen (106) in the inside of the mesh member (110) (See Fig. 14B) (Ps. [0182]- [0183] - - mesh member (110) is affixed to distal shaft 116 by the distal-end fixed member (112)).
Regarding claim 16, Lenker further discloses further comprising: 
an inner hollow shaft (116) (Figs. 13A- 16B) having a distal end portion joined to the distal-end fixed member (112) and forming a guide-wire lumen (106) in the inside of the mesh member (110) (See Fig. 14B) (Ps. [0182]- [0183] - - mesh member (110) is affixed to distal shaft 116 by the distal-end fixed member (112)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clark, III (US Pat. No. 3,996,938);
Hillstead (US Pat. No. 4,921,484);
Laptewicz (US Pat. No. 5,653,684);
Bates (US Pat. No. 5,935,139);
Asano et al. (US Pub. No. 2011/016741 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771